Citation Nr: 1717214	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  02-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Entitlement to total disability rating based on individual unemployability
(TDIU) prior to July 31, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and Appellant



ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1960 to February 1961 and on active duty from October 1961 to October 1963 with additional service in the Oklahoma National Guard from October 1963 to September 1966.  The Veteran served in Thailand from April to August 1962.

The issue of entitlement to a TDIU comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied a TDIU.

In December 2010, the Board denied an effective date earlier than March 9, 2001, for a TDIU.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2011, the Court vacated the decision and remanded the claim for compliance with the instructions in a Joint Motion for Remand (JMR).

In November 2012, the Board in part denied the Veteran's claim for an effective date earlier than March 9, 2001.  The Board also remanded the issue of entitlement to a TDIU.

In an April 2013 rating decision, the RO granted a TDIU, effective December 17, 2012. The Veteran expressed timely disagreement with the effective date.  The Board on appeal granted a TDIU, effective July 31, 2009.

The Veteran appealed the decision and in September 2016, the Court vacated the decision in part and remanded the claim for compliance with the instructions in a JMR.

The Veteran died in May 2015.  The appellant is the Veteran's surviving spouse.  They both testified at a Board hearing at the Muskogee, Oklahoma, RO before the undersigned Veterans Law Judge in October 2006.

In June 2015, the appellant submitted a timely motion for substitution.  In correspondence in July 2015, the RO Pension Management Center in St. Paul, Minnesota granted the appellant entitlement to Dependent's Indemnity Compensation.  In correspondence notifying the appellant of the award, the RO noted,  "...the Veteran had a pending appeal at the time of his death.  You are considered a substitute appellant in place of the Veteran." Although this may not comply with VA internal policy regarding the assignment of jurisdiction between two ROs, the appellant was clearly advised of the grant of substitution status based on a review of the record and a determination that the appellant was eligible for accrued benefits.  Therefore, the Board will proceed with the appellant as substitute to complete the Veteran's appeal.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claim on appeal.



The Veteran submitted a formal claim for TDIU in October 2006 via an Application for Increased Compensation Based on Unemployability, VA form 21-8940.  This application indicated that the Veteran last worked as a prison guard in 1996. However, as late as October 2008, the Veteran noted his work on his cattle ranch.  It is not clear to the Board what income may have been received by the Veteran related to his farm work. 

Accordingly, the case is REMANDED for the following action:

1. The appellant is to provide a copy of the Veteran's IRS tax returns for the years 2001 through 2009.

2. For each tax return provided, the appellant is to provide a statement attesting that the copy provided is an exact duplicate of the return filed with the IRS.

3. Provide the Appellant with an IRS Form 4605T and ask thats he complete and return it on the Veteran's behalf.  If she does, the AOJ should attempt to obtain copies of transcripts of relevant tax records to determine the Veteran's employment status and income from January 1, 2001 through December 31, 2009.  All requests and responses, positive and negative, must be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




